SPROUSE, Circuit Judge,
dissenting:
I respectfully dissent.
A manufacturer is under a duty to exercise ordinary care to design a product that is reasonably safe for the purpose for which it is intended. Turner v. Manning, Maxwell & Moore, 216 Va. 245, 217 S.E.2d 863 (1975). As the majority opinion correctly notes, plaintiff thus has the burden of proving that (1) the Ponndorf was unreasonably dangerous either for the use to which it would ordinarily be put or for some other reasonably foreseeable purpose, and that (2) the unreasonably dangerous condition existed when the machine left the defendant’s hand. Logan v. Montgomery Ward & Co., Inc., 216 Va. 425, 219 S.E.2d 685 (1975).
The duty of a manufacturer extends to protection against the reasonably foreseeable risks of the use of his product in the particular environment which is normal for the use of that product. Barnes v. Litton Industrial Products, Inc., 555 F.2d 1184 (4th Cir. 1977), citing Spruill v. Boyle-Midway, Inc., 308 F.2d 79 (4th Cir. 1962). The determinative questions here are whether the cleaning procedures were a reasonably foreseeable risk and, if they were, was the conveyor unreasonably dangerous for persons following those procedures. Sufficient evidence was presented at trial to indicate that these questions were properly the subject for jury consideration.
The majority would find no duty to warn on the theory that the danger was open and obvious, citing Spangler v. Franco, Inc., 481 F.2d 373 (4th Cir. 1973). Spangler involved an injury received from being struck by a crane on a construction site. The injury received in the case sub judice was caused by a build-up of internal pressure in a hops conveyor which was externally invisible and unexplained by sign or other instruction. Such a danger cannot be said, as a matter of law, to be so obvious and open as to preclude the application of the doctrine of duty to warn. See Restatement (Second) of Torts § 388 (1965); Featherall v. Firestone Tire and Rubber Co., 319 Va. 949, 252 S.E.2d 358 (1979). This question would have been better left to the jury.
If the plaintiff had been aware of the potential build-up of pressure in the Ponn-dorf conveyor, the manufacturer would have had no duty to warn him. There is no evidence that he had such actual knowledge. I disagree that the knowledge of the engineers of Anheuser-Busch can be imputed to the plaintiff. While there is authority to the contrary, I believe the better view is that the knowledge of a third person relieves a manufacturer of the duty to warn only when that knowledge gives the manufacturer a reasonable assurance that the necessary information will reach those whose safety depends upon having it, the users of that product. See L. Frumer & M. Friedman, 1 Products Liability, § 8.03[3] (1979); Restatement (Second) of Torts § 388, Comment n (1965). To hold otherwise would frustrate the salutary purposes of Section 388. Gordon v. Niagara Machine & Tool Works, 574 F.2d 1182 (5th Cir. 1978). *888Whether a reasonable assurance existed in the present case was, again, a question for the jury.
Inasmuch as the evidence discloses that The H. K. Ferguson Company designed and constructed the brewing system which included the hops conveyor, I would likewise require that the question of whether Ferguson also had a duty to warn under Section 388 be submitted to the jury.